              Case 3:16-cr-00538-H Document 142 Filed 04/12/21 PageID.316 Page 1 of 2

AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                      UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                      (For Revocation of Probation or Supervised Release)
                                 V.                                   (For Offenses Committed On or After November l, 1987)


                    CINDY ESCOBEDO (I)                                      Case Number:      16CR0538-H

                                                                      Carlos Cristobal Ruan
                                                                      Defendant's Attorney
Registration Number:        52201-298
•-
THE DEFENDANT:
 [gJ   admitted guilt to violation of aJlegation(s) No.      5 and   6:
 D     was found guilty in violation of allegation(s) No.
                                                            ------------ after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following aJlegation(s):

Allegation Number                     Nature of Violation
            5                         nv6, Unauthorized travel out of district
            6                         nvl 1, Failure to report change in residence




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                          April 12 2021
                                                                          Date of Imposition of Sentence



                                                                          HON~]&~~~
                                                                          UNITED STATES DISTRICT JUDGE


                       FILED
                         APR 1 2 2021

                 CLEHI( US DIS IHIC I COURT
             SOUTHEcHN lllSl RICT OF ALIFORNIA
             BY                              DEPUTY
                                                                                                                      16CR0538-H
           Case 3:16-cr-00538-H Document 142 Filed 04/12/21 PageID.317 Page 2 of 2


AO 245B (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

  DEFENDANT:            CINDY ESCOBEDO (I)                                                         Judgment - Page 2 of 2
. CASE NUMBER:          16CR0538-H

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 5MONTHS.




 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at
                  - - - - - - - A.M.                           on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
  •    Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                -------------                                 ---------------
  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                            16CR0538-H
